Order entered August 25, 2020




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-20-00215-CV

   MARSHA DENISE DILLON, BENEFICIARY, ON BEHALF OF THE
    ESTATE OF BASKIN J. CULPEPPER AND MARSHA DILLON,
                 INDIVIDUALLY, Appellants

                                       V.

                          KIMBERLY KING, Appellee

                   On Appeal from the Probate Court No. 2
                            Dallas County, Texas
                    Trial Court Cause No. PR-17-01307-2

                                    ORDER

      Before the Court is appellants’ August 22, 2020 motion for extension of time

to file their brief. We GRANT the motion and ORDER the brief be filed no later

than August 31, 2020.


                                            /s/   KEN MOLBERG
                                                  JUSTICE